UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7600


JEFFREY MAURICE YOUNG-BEY,

                Plaintiff – Appellant,

          v.

DAVID R. BLUMBERG, Chairman; RUTH OGLE, Project Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-02448-JFM)


Submitted:   July 30, 2012                 Decided:   August 20, 2012


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jeffrey Maurice Young-Bey, Appellant Pro Se. Susan Howe Baron,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffrey Maurice Young-Bey seeks to appeal the district

court’s   order     denying      relief    on     his     42    U.S.C.     § 1983     (2006)

complaint.        The Appellees have filed a motion to dismiss the

appeal, arguing that the notice of appeal, which was received in

the    district    court     shortly      after       expiration         of    the    appeal

period, was untimely.             Because Young-Bey is incarcerated, the

notice    is    considered    filed       as     of   the      date   it      was    properly

delivered to prison officials for mailing to the court.                              Fed. R.

App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).                                    The

parties’ filings do not conclusively determine when Young-Bey

gave   the     notice   of   appeal     to       prison     officials         for   mailing.

Accordingly,      we    remand    the     case     for    the    limited        purpose    of

allowing the district court to determine whether the filing was

timely under Fed. R. App. P. 4(c)(1) and Houston v. Lack.                                 The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                                     REMANDED




                                             2